TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00417-CR


David Alexander Bailey, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 7877, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due October 11, 2007.  Before us is counsel's untimely motion
asking that the time for filing be extended to March 3, 2008.  The motion is granted in part.
Appellant's counsel, Eddie G. Shell, is ordered to tender a brief in this cause no later
than February 11, 2008.  No further extension of time will be granted.
It is ordered January 4, 2008.


Before Chief Justice Law, Justices Waldrop and Henson
Do Not Publish